Case 1:17-cv-03391-PAE Document 93 Filed 10/11/18 Page 1 of 2
Case 1:17-cv-03391-PAE Document 90-1 Filed 10/05/18 Page l of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

AMERICAN CIVIL LIBERTIES UNION and
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION,

Plal`ntl`jjfs,
17 Civ. 3391 (PAE)
v1
ECF CASE
DEPARTMENT OF DEFENSE, CENTRAL
INTELLIGENCE AGENCY, DEPARTMENT
OF JUSTICE, and DEPARTMENT OF
STATE,

Defena'ants.

 

 

WEVISED sCHEDULING om)ER

This matter comes before the Court upon the complaint of Plaintiffs the American Civil

 

Liberties Union and the American Civil Liberties Union Foundation (together, the “ACLU”)
seeking records from Defendants pursuant to the Freedom of Information Act, 5 U.S.C. § 552.
The Court, having considered thejoint request ofthe parties for a revision ofthe deadlines
currently pending in this case, hereby modifies the revised scheduling order previously entered
on September 24, 2018 (ECF No. 89), and ORDERS as follows:
l. By October 19. 201 8, Plaintiffs shall inform the government Which documents Plaintiffs
continue to challenge.

2. By Novcmber 7 20 | 8, Defendants Department of State and Department of Defense shall

 

file their opposition/reply brief, if necessary (25 pages).

3. By November 28 20 l 8, Plaintiffs shall file their reply brief, if necessary (25 pages).

 

Case 1:17-cv-03391-PAE Document 93 Filed 10/11/18 Page 2 of 2
Case 1:17-cv-03391-PAE Document 90-1 Filed 10/05/18 Page 2 of 2

SO ORDERED. _
Dated: lU/[l , 2018 /OMA r g

HoN. PAUL A. ENGEHMAY 'R
United States District Judge

 

